Gate National Bank, 85 Nev. 345, 349-50, 455 P.2d 31, 33 (1969), when it
                determined the reasonableness of SDK's attorney fees. No other aspect of
                the previous order of affirmance was disturbed in the order granting
                rehearing. On remand, the district court considered the Brunzell factors,
                adjudicated the lien, and entered judgment in favor of SDK for $37,439.84.
                Garmong again appealed.
                              We have considered the parties' arguments and the record in
                this appeal and conclude that on remand the district court properly
                followed this court's mandate and did not abuse its discretion when it
                considered the Brunzell factors and entered judgment in SDK's favor.
                Argentena Consol. Mining Co. v. Jolley Urga Wirth Woodbury & Standish,
                125 Nev. 527, 531, 216 P.3d 779, 782 (2009) ("[The district court's]
                attorney fees award is reviewed under an abuse of discretion standard.").
                Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.'




                Parraguirre                                Cherry



                      1-Garmong's   August 20, 2013, motion for leave to file a reply to SDK's
                response to the notice of supplemental authorities is granted. The clerk of
                this court shall detach and file the reply attached to Garmong's motion.

                      We have considered Garmong's other arguments and conclude that
                they do not warrant reversal.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                cc: Hon. Michael P. Gibbons, District Judge
                     David Wasick, Settlement Judge
                     Carl M. Hebert
                     Woodburn & Wedge
                     Les W. Bradshaw
                     Silverman, Decaria & Kattelman, Chtd.
                     Lemons, Grundy & Eisenberg
                     Douglas County Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A